COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gerald Hayes v. The State of Texas

Appellate case number:    01-09-00437-CR

Trial court case number: 1198372

Trial court:              351st District Court of Harris County

       Appellant, Gerald Hayes, has filed a series of pro se motions relating to filing a pro se
response to the Anders brief filed by his appellate counsel, Franklin Bynum. See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
      Appellant has filed a “Motion for Copies and Review of Appellate Record,” in which he
       requests a copy of this Court’s record since August of 2012, including “all letters,
       motions, and correspondence” and copies of previously filed appellate briefs. In
       addition, appellant has filed a “Request for Appellate Record and Docket Sheet” in which
       he requests this Court’s “docket sheet since the appointment of Franklin Bynum” in
       September 2012, stating that this will “clarify the filings and actions that might or might
       not support the Anders briefing” and again urging that the appellate record is incomplete.
       A pro se response in the Anders context is an opportunity for an appellant to present what
       he believes are issues of procedural or substantive concern regarding his case in the trial
       court. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Bledsoe v. State, 178 S.W.3d 824,
       827 (Tex. Crim. App. 2005). The motions are denied.
      Appellant has filed a “Notice to Court and Clerk (Requesting Record),” in which he asks
       that he be provided with original exhibits, including pictures, “evidence tags,” and “log
       in/out sheets of State’s exhibits.” The motion is denied.
      Appellant’s “Motion to Deny or Quash [the] Anders Brief” is denied.
      Appellant has filed a “Motion to Compel Court to Accept and Consider for Review Filed
       Briefs,” in which he requests that the Court consider his prior brief, which the Court
       ordered stricken, and his prior counsel’s brief, filed December 2010, in addition to the
       pro se response that appellant states he intends to file. The Court will consider one pro se
       response. The motion is denied.
      Appellant’s motion for an extension of time to file a pro se response to the Anders brief is
       granted. Appellant’s response must be filed no later than July 8, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: June 10, 2013